El Jtjez Asociado Se. Eigueras,
emitió la opinión del Tribunal.
Se trata en este caso de un interdicto de recobrar la po-sesión establecido ante el Tribunal de Ponce por Don Guillermo Eránk Posas como arrendatario de la finca rústica denominada “Cinco Hermanos” compuesta de seiscien-tas cuerdas de terreno radicada en el barrio de- Guánica término municipal de Yauco y cuya finca pertenece en propiedad á la Sucesión Carreras y Grimaldi. Se alega-ron como hechos del interdicto, al establecerlo en 9 de Oc-tubre de 1902, los siguientes:
Primero. — La .posesión en favor fiel promovente Don Guillermo Frank Rosas desde el .lo. de Diciembre de 1899 ide lá referida finca, que desde -tiempo inmemorial ha' venido colindando por la parto Oeste con el camino de Guánica, y desviado luego éste hacia el rumbo indicado, ha venido colindando con las señales que aún exis-ten del antiguo camino hasta cuyas orillas por la parte Este se ha sembrado de cañas.
•Segundo.- — El despojo por.Don Antonio Mariani y Cuprill de la parte Oeste’de la finca referida que colinda con'las señales del anti-guo camino consistente aquél !en haberse introducido con un -agrimen-sor en la finca el 21 de Marzo de 1902, practicando operaciones -ele deslinde sobre tierras poseídas y -cultivadas -por el promovente, no obstante la oposición y protesta -del representante, de la Sucesión Carreras y Grimaldi, y -practicando luego otro hecho demostrativo también del despojo cual es el -de haber tirado -una -cerca de alambres que le impide el paso y el cultivo en esa -parte de la finca todo. (o que le- ocasiona perjuicios de importancia.
Con estos antecedentes se recibió- la información testi-eal que se ofreció y en vista del resultado favorable al pro-inqvente, se ordenó la citación de las partes al .juicio;ver*374]>al que previene la ley con señalamiento ele día para su celebración, librándose orden al Juez Municipal de Yauco para la citación del demandado Don Antonio Mariani y Cuprill á quien se notificó en 25 de Abril de 3902 por cé-dula que se entregó á un hermano por no haber encontra-do á aquél en su casa.
Se celebró el juicio verbal el 29 de Octubre de 1902, des-pués de declarar rebelde al demandado Mariani, por su ineompareeencia, y en el acto se presentó la escritura de primero de Diciembre de 1899 expresiva del contrato de arrendamiento de la finca en cuestión celebrado por el promovente Frank y la Sucesión Carreras Grimaldi, se reprodujo el mérito favorable de las declaraciones rendi-das en la previa información declarando en dicho acto dos testigos más y el Tribunal, teniendo en cuenta que ocho testigos declararon sobre la certeza de la posesión, cinco sobre la certeza del despojo y que la demanda se presentó antes de vencer el año después que aquél se realizó, decla-ra con lugar el interdicto con los pronunciamientos del caso y entre ellos con la reserva á las partes del derecho que puedan tener sobre la posesión definitiva y que po-drán utilizar en el juicio correspondiente.
Cumpliéndose lo dispuesto se repuso al promovente en la posesión de la parte del terreno despojado, pero co-mo todavía estaba la cerca de alambres se pidió y se ob-tuvo que se requiriese al demandado para que la quitase y que se le notificase personalmente.la sentencia dictada, hecho este último que tuvo lugar el 20 de Diciembre de 3902, negándose á firmar la notificación por cuya razón fueron requeridos dos testigos que firmaron la dili-gencia.
El Letrado Don José de Diego, en representación de Mariani, interpuso recurso de casación el 31 de Diciem-bre de 1902 y admitido se elevaron los autos á esta Corte Suprema con la citación y el emplazamiento correspon-dientes.
*375A consecuencia de la Ley de la Asamblea Legislativa de esta Isla que convirtió á este Tribunal en Tribunal de Apelación se tramitó como tal el recurso y al evacuar el recurrente el trámite de instrucción, después de compro-bar la ausencia de Mariani en los Estados Unidos, desde el once de Agosto de mil novecientos dos, y fundado' en los artículos 861 No. 5o. de la Ley de Enjuiciamiento Civil antigua, aplicable por virtud de lo dispuesto en la citada ley, se recibió á prueba este pleito y después de practica-da parte de la propuesta consistente en planos, acta de deslinde y declaraciones de testigos,-se mandó unir .las pruebas á los autos y de nuevo se 'entregaron éstos para instrucción, evacuando este trámite á nombre del apelan-te Mariani, el abogado Don William H. Hawkins y de Erank Rosas, que es el apelado, el Licenciado Don Jacin-to Texidor quienes informaron oralmente en el acto de la vista que tuvo lugar el siete del pasado Abril..
Con lo actuado ante el Tribunal de Ponce y rebelde el demandado era indiscutible la confirmación en todas sus partes de la sentencia recurrida, puesto que se fall*) con solo la prueba propuesta y de resultado favorable para el promovente Erank. ' •
Pero es que se llega á la misma conclusión estudiando la prueba que se lia practicado en esta Corte Suprema,
Con efecto: se lia presentado un “plano demostrativo del camino rea] de Yauco á Guánica con dos delineacio-.nes x>ara su reforma” y se lia presentado un “croquis del camino- que conduce del Pueblo de Yauco al Puerto de Guánica con la demarcación de otra-linea recta'ule uno á otro extremo.” Pero ese plano v'ese croquis sin explicación dé ningún género y sin que en ellos sé precise la situación de la.fincas “Cinco Hermanos” arren-dada por Erank y ia de Mariani no arrojan luz sobro, los puntos controvertidos ó sea-sobré -el'lieeho de la 'po-sesión y-sobre el.despojo de una parte de la finca,- hoy po-*376seícla por el promovente 3^ apelado Don Guillermo Prank 3^ Rosas.
Los testigps Don Jorge Mussender, Martin Santiago y Pedro Cruz declaran que es cierto que Don Antonio Mariani y Cuprill es poseedor de una finca en el barrio de Guánica, término de Yauco, cuya finca forma parte de una hacienda denominada María Antonia”, 3T es co-lindante con otra heredad de la Sucesión Carreras ;/ Grimaldi que ambas fincas son limítrofes por los puntos que atravesaba el antiguo camino de Yauco á Guánica, que Mariani ha poseído hace muchos años los terrenos constitityentes de la finca “María Antonia” sin extrali-mitarse nunca en la posesión del área de dichos terrenos, que sabe de un deslinde que se practicó el 21 de, Marzo de 1902 y que el agrimensor fijó 3^ señaló la linea divi-soria de ambas fincas, por los puntos del antiguo camino de Guánica á Yauco, que en ese deslinde no sufrió mo-dificación alguna la posesión que de los terrenos de su finca gozaba Don Antonio Mariani, que no es cierto que ni en el acto del deslinde ni antes ni después del mismo, 'Mariani ha despojado ni perturbado á la Sucesión Ca-rreras ni á su arrendatario Don Guillermo Prank Rosas.
Con esas declaraciones parece como que se desvirtúan las de mayor número de testigos que se practicó ante el Tribunal de Ponce, pero no es así porque éstos declararon sobre la certeza de una cerca de alambres puesta por Ma-riani en terrenos que están en la posesión de Prank Rosas Ar esa cerca de alambres sé encontró al reponer á éste en la posesión de la porción ele terrenos á que se refiere este interdicto. Es verdad que los tres testigos de Mariani ni afirman de modo absoluto qué éste no realizó acto alguno do despojo, pero para qué ésto pu-diera aceptarse era necesario que se hubieran referido á la cerca de alambres precisando que se había colocado en terrenos de la pertenencia y posesión de Márianí; '
*377. Pero lmy una circunstancia importante que arranca de una prueba documental presentada también ante esta Corte' Suprema y es el acta de deslinde y amojonamien-to de la finca del recurrente Don Antonio Mariani y Cuprill traída por el mismo á estos autos y que se veri-ficó el 21 de Marzo de 1902.
En ese acto representaba á Mariani Don Jorge Mus-sender que es precisamente uno de los tres testigos que aquí declaró en su favor y representaban al Consejo de Eamilia de la Sucesión Carreras y Grimaldi, los Seño-res Don Francisco Llucli y Don Antonio Rodríguez.
No hay que perder de vista que en esa fecha del des linde ya la Sucesión Carreras Grimaídi tenía arrendada su finca á Don Guillermo Frank Rosas promovente de este interdicto.
Pues bien, en ese acto los representantes de la repetida Sucesión Carreras manifestaron que no estaban confor-mes con los puntos ó linderos según los documentos y pla-nos presentados por Mariani ni tampoco con la línea que iba á trazarse por estimarlo perjudicial á sus’ represen tados protestando por lo tanto del acto y retirándose y en esas condiciones siguió el acto de deslinde y amojo namiento de la finca de Mariani, y si Frank Rosas nada hizo fue probablemente porque no se puso entonces la cerca de alambres qué es lo que le obstaculiza el paso y le impide por tanto el cultivo de la porción de terrenos comprendida entre la cerca y la parte en que existen las señales del antiguo camino de G-uánícá.
El art. 2069 de la antigua Ley de Enjuiciamiento Civil aplicable á los deslindes dice así:
“Art. 2069. — Si antes ele principiarse la operación ele deslinde, .se hiciere oposición por el dueño de algún terreno colindante, se sobreseerá desde luego en cuanto al deslinde de la parte de la fin-ca confinante con la del opositor, reservando á las partes su dere-cho para que lo ejerciten en el juicio declarativo qué corresponda.
Lo -mismo se practicará en el caso de hacerse'da oposición en el *378acto de la diligencia, si sobra el punto- >en que consista no pudiera con-seguirse en el mismo acto la •avenencia de los interesados.
En -ambos casos podrá continuarse el deslinde del resto de la finca, si lo pidiere el que haya promovido el expediente, y no se opusieren los otros colindantes.”
Es indudable que se hizo oposición en el acto de la diligencia de deslinde por la representación de los me-nores dueños de la finca, pues no otra cosa significan sus manifestaciones y protesta consiguiente y como no hubo en el acto avenencia sobre el punto en que se tiraba la línea ni sobre los en que se fijaban los linderos, debió) sobreseerse en cuanto á este particular reservando á las partes su derecho para que lo ejercitasen en el juicio de-clarativo que corresponda.
Pero lejos de eso se sigue el deslinde ;v amojonamien-to y inás tarde Mariani tira la cerca de alambres, hecho que ha sido el determinante de este interdicto.
De la oposición y protesta de los representantes de la Sucesión Carreras Grimaldi hecha en fecha muy anterior y cuando aun no se había practicado acto alguno de despojo, nace, una presunción valiosa en favor de Prank Rosas, presunción que unida á la prueba concreta y determinada que se practicó ante la Corte de Ponce, ponen de manifiesto el derecho de éste en el interdicto, reconocimiento que en nada perjudica los derechos que Mariani pueda tener y que puede hacerlos valer en el juicio correspondiente.
Por tales razones proponemos la confirmación de la •sentencia dictada por el Tribunal de Ponce en 30 de Octubre de 1902 con las costas á la parte apelante.

Confirmada.

Jueces concurrentes: Sres Presidente Quiñones y Aso-ciados Hernández y MacLearv.
El Juez Asociado Sr. 'Wolf no intervino en la resolu-ción de este caso.